UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: February 28, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value Municipal Bonds 97.54% (Cost $59,566,011) Guam 0.79% Guam Government, Series A 5.750% 12/01/34 $500,000 506,285 New York 83.97% Albany Parking Authority, Series A 5.625 07/15/25 750,000 787,906 Brooklyn Arena Local Development Corp. 6.375 07/15/43 1,000,000 1,029,980 Chautauqua Asset Securitization Corp. 6.750 07/01/40 1,000,000 1,002,450 City of New York, Series B 5.250 12/01/17 1,500,000 1,599,990 City of New York, Series E-1 6.250 10/15/28 500,000 583,825 Herkimer County Industrial Development Agency, Series A 5.500 03/20/40 985,000 1,040,425 Long Island Power Authority, Series A 6.000 05/01/33 1,000,000 1,126,140 Long Island Power Authority, Series A 5.750 04/01/39 1,500,000 1,630,470 Metropolitan Transportation Authority, Series A 5.250 11/15/28 1,000,000 1,088,890 Metropolitan Transportation Authority, Series B 5.000 11/15/34 2,750,000 2,861,485 Monroe Newpower Corp. 5.100 01/01/16 1,000,000 997,630 Nassau County Industrial Development Agency, Series A 6.250 11/01/21 275,000 282,505 New York City Industrial Development Agency 6.125 11/01/30 1,000,000 1,050,470 New York City Industrial Development Agency (D) 5.250 11/01/27 1,000,000 915,810 New York City Industrial Development Agency AMT 5.650 10/01/28 1,000,000 775,270 New York City Industrial Development Agency AMT (P) 5.500 01/01/21 1,000,000 1,027,050 New York City Industrial Development Agency, Series A 6.250 03/01/15 2,000,000 2,020,560 New York City Industrial Development Agency, Series A (D) 5.375 06/01/23 1,000,000 1,029,770 New York City Industrial Development Agency, Series A AMT 5.500 07/01/28 1,000,000 822,990 New York City Municipal Water Finance Authority, Series A (V) 5.750 06/15/40 1,000,000 1,118,790 New York City Municipal Water Finance Authority, Series B 6.000 06/15/33 460,000 471,638 New York City Municipal Water Finance Authority, Series D Zero 06/15/20 2,000,000 1,377,380 New York City Municipal Water Finance Authority, Series F (V) 0.150 06/15/35 185,000 185,000 New York City Municipal Water Finance Authority, Series FF-2 5.000 06/15/40 1,000,000 1,036,830 New York City Municipal Water Finance Authority, Series GG-1 5.000 06/15/39 1,000,000 1,037,600 New York City Transitional Finance Authority, Series A (Zero steps up to 14.00% on 11/01/11) Zero 11/01/29 1,000,000 981,730 New York City Transitional Finance Authority, Series B 6.000 11/15/29 1,000,000 1,022,820 New York City Transitional Finance Authority, Series S-4 5.500 01/15/39 1,000,000 1,080,900 New York Local Assistance Corp., Series C 5.500 04/01/17 1,225,000 1,457,970 New York State Dormitory Authority 6.125 12/01/29 750,000 706,950 New York State Dormitory Authority 5.375 05/01/23 1,000,000 1,139,410 New York State Dormitory Authority 5.125 07/01/39 1,000,000 999,180 New York State Dormitory Authority, Series A 6.000 07/01/30 1,000,000 1,030,470 New York State Dormitory Authority, Series A 5.500 05/15/19 2,000,000 2,298,760 New York State Dormitory Authority, Series A (D) 5.250 05/15/15 1,000,000 1,106,230 New York State Dormitory Authority, Series A 5.250 07/01/31 130,000 138,261 New York State Dormitory Authority, Series A (Zero steps up to 6.050% on 07/01/10) (D) Zero 07/01/25 1,000,000 1,007,830 New York State Dormitory Authority, Series B (D) 6.875 07/01/25 750,000 763,928 New York State Dormitory Authority, Series B Zero 08/15/40 3,000,000 439,140 New York State Environmental Facilities Corp., Series A 5.000 06/15/34 1,000,000 1,043,780 New York State Environmental Facilities Corp., Series E 6.875 06/15/10 10,000 10,055 Oneida County Industrial Development Agency, Series A (D) Zero 07/01/29 5,330,000 2,058,606 Onondaga County Industrial Development Agency AMT 6.125 01/01/32 1,000,000 880,430 Orange County Industrial Development Agency, Series C 7.000 08/01/31 500,000 448,625 Port Authority of New York & New Jersey AMT 6.750 10/01/19 1,500,000 1,353,660 Suffolk County Industrial Development Agency, Series B 6.000 11/01/22 1,000,000 1,025,470 2 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value New York (continued) Triborough Bridge & Tunnel Authority, Series Y 6.125% 01/01/21 $1,500,000 $1,921,590 Tsasc, Inc., Tobacco Settlement, Series 1 5.500 07/15/24 700,000 763,553 Upper Mohawk Valley Regional Water Finance Authority (D) Zero 04/01/22 2,230,000 1,321,097 Westchester County Healthcare Corp., Series A 6.000 11/01/30 1,150,000 1,120,664 Yonkers Industrial Development Agency, Series A 6.625 02/01/26 1,000,000 1,055,750 Puerto Rico 9.49% Puerto Rico Aqueduct & Sewer Authority (D)(P) 11.364 07/01/11 2,000,000 2,304,600 Puerto Rico Public Building Authority, Series A (D) 6.250 07/01/12 1,110,000 1,192,295 Puerto Rico Public Finance Corp., Series E 5.500 08/01/29 1,005,000 1,094,495 Puerto Rico Sales Tax Financing Authority, Series A Zero 08/01/32 2,000,000 1,520,180 Virgin Islands 3.29% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,080,870 Virgin Islands Public Finance Authority, Series A 6.500 10/01/24 535,000 560,247 Virgin Islands Public Finance Authority, Series A1-1 5.000 10/01/29 500,000 477,720 Par value Value Short-Term Investments 1.15% (Cost $744,000) Repurchase Agreement 1.15% Repurchase Agreement with State Street Corp. dated 2-26-10 at 0.01% to be repurchased at $744,001 on 3-1-10, collateralized by $755,000 Federal Home Loan Mortgage Corp., 2.075% due 6-18-12 (valued at $761,606, including interest) 744,000 744,000 Total investments (Cost $60,310,011) 98.69% Other assets and liabilities, net 1.31% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 4.26% Ambac Financial Group, Inc. 3.95% National Public Finance Guarantee Insurance Company 10.19% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rate as of February 28, 2010.  At February 28, 2010, the aggregate cost of investment securities for federal income tax purposes was $60,214,961. Net unrealized appreciation aggregated $3,343,444, of which $4,188,261 related to appreciated investment securities and $844,817 related to depreciated investment securities. 3 Notes to the Schedule of Investments (Unaudited) Security Valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes significant unobservable inputs when market prices are not readily available or reliable, including the Funds own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of February 28, 2010, all investments for the Fund are categorized as Level 2 under the hierarchy described above. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Funds Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of non-U.S. securities, used in computing the net asset value of the Funds shares, are generally determined at these times. Significant market events that affect the values of non-U.S. securities may occur after the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When a Fund enters into a repurchase agreement it receives collateral which is held in a segregated account by the Funds custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. 4 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value Municipal Bonds 98.31% (Cost $121,939,978) Guam 0.39% Guam Government, Series A 5.750% 12/01/34 $500,000 506,285 Massachusetts 86.26% Boston Housing Authority (D) 5.000 04/01/27 3,255,000 3,448,087 Boston Housing Authority (D) 5.000 04/01/28 2,000,000 2,101,780 Boston Housing Authority (D) 4.500 04/01/26 1,000,000 1,019,690 Boston Industrial Development Financing Authority AMT 7.375 05/15/15 150,000 150,568 Boston Water & Sewer Commission, Series A 5.750 11/01/13 355,000 388,661 Boston Water & Sewer Commission, Series A 5.000 11/01/30 1,000,000 1,082,900 Commonwealth of Massachusetts (D) 5.500 11/01/17 1,000,000 1,208,890 Commonwealth of Massachusetts, Series C 5.500 11/01/15 1,000,000 1,195,450 Commonwealth of Massachusetts, Series C (D) 5.500 12/01/24 2,000,000 2,439,860 Commonwealth of Massachusetts, Series C 5.375 12/01/19 1,000,000 1,081,430 Commonwealth of Massachusetts, Series E (D) 5.000 11/01/25 1,000,000 1,154,860 Freetown Lakeville Regional School District (D) 5.000 07/01/23 1,000,000 1,040,340 Holyoke Gas & Electric Department, Series A (D) 5.000 12/01/31 3,410,000 3,253,106 Massachusetts Bay Transportation Authority, Series A 7.000 03/01/14 1,000,000 1,154,770 Massachusetts Bay Transportation Authority, Series A 5.250 07/01/30 1,000,000 1,017,043 Massachusetts Bay Transportation Authority, Series A 5.250 07/01/31 1,000,000 1,143,930 Massachusetts Bay Transportation Authority, Series A 5.250 07/01/35 1,310,000 1,494,291 Massachusetts Bay Transportation Authority, Series A 5.000 07/01/31 2,000,000 2,206,040 Massachusetts Bay Transportation Authority, Series A 5.000 07/01/34 1,000,000 1,160,010 Massachusetts Bay Transportation Authority, Series A-2 Zero 07/01/26 2,500,000 1,171,400 Massachusetts Bay Transportation Authority, Series B 5.250 07/01/33 2,500,000 2,831,675 Massachusetts Development Finance Agency 5.875 09/01/30 2,000,000 2,160,400 Massachusetts Development Finance Agency 5.250 10/01/26 1,000,000 805,360 Massachusetts Development Finance Agency 5.250 07/01/38 2,000,000 1,842,480 Massachusetts Development Finance Agency 5.000 09/01/31 1,000,000 1,076,690 Massachusetts Development Finance Agency AMT 5.000 02/01/36 2,000,000 1,819,040 Massachusetts Development Finance Agency, Series 0-1 5.000 10/01/40 1,000,000 1,015,960 Massachusetts Development Finance Agency, Series A 7.750 06/01/39 700,000 695,464 Massachusetts Development Finance Agency, Series A 6.900 10/20/41 1,000,000 1,151,700 Massachusetts Development Finance Agency, Series A 5.750 11/15/35 1,500,000 1,092,150 Massachusetts Development Finance Agency, Series A (D) 5.625 01/01/16 500,000 515,245 Massachusetts Development Finance Agency, Series A 5.250 02/01/22 1,840,000 1,964,274 Massachusetts Development Finance Agency, Series A (D) 5.250 03/01/26 1,000,000 951,120 Massachusetts Development Finance Agency, Series A (D) 4.500 03/01/25 1,000,000 882,770 Massachusetts Development Finance Agency, Series A AMT 5.000 12/15/24 2,320,000 2,346,471 Massachusetts Development Finance Agency, Series B AMT 5.500 12/01/19 1,500,000 1,392,750 Massachusetts Development Finance Agency, Series E (D) 5.000 07/01/37 1,000,000 1,017,770 Massachusetts Health & Educational Facilities Authority 5.750 07/01/29 365,000 365,296 Massachusetts Health & Educational Facilities Authority 5.625 10/15/40 2,000,000 1,983,960 Massachusetts Health & Educational Facilities Authority 5.375 08/15/38 350,000 377,241 Massachusetts Health & Educational Facilities Authority 5.000 07/01/22 1,000,000 1,066,050 Massachusetts Health & Educational Facilities Authority 5.000 07/01/34 1,000,000 1,003,640 Massachusetts Health & Educational Facilities Authority, Series A 6.250 07/01/30 1,000,000 1,063,170 Massachusetts Health & Educational Facilities Authority, Series A (D) 5.000 07/01/18 1,000,000 1,002,990 Massachusetts Health & Educational Facilities Authority, Series A 5.000 07/01/36 1,000,000 1,021,740 Massachusetts Health & Educational Facilities Authority, Series B 9.200 12/15/31 2,000,000 2,469,540 Massachusetts Health & Educational Facilities Authority, Series B (D) 5.625 10/01/30 1,000,000 1,076,750 Massachusetts Health & Educational Facilities Authority, Series B 5.375 06/01/30 1,000,000 1,065,440 2 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value Massachusetts (continued) Massachusetts Health & Educational Facilities Authority, Series B (D) 5.250% 10/01/31 $1,500,000 $1,612,200 Massachusetts Health & Educational Facilities Authority, Series C (D) 6.150 10/01/29 1,000,000 1,044,050 Massachusetts Health & Educational Facilities Authority, Series C 5.750 07/01/32 1,000,000 1,079,246 Massachusetts Health & Educational Facilities Authority, Series C (D) 5.000 08/15/23 1,000,000 1,007,110 Massachusetts Health & Educational Facilities Authority, Series E (D) 5.000 08/15/35 1,000,000 743,920 Massachusetts Health & Educational Facilities Authority, Series E-1 5.125 07/01/33 250,000 231,247 Massachusetts Health & Educational Facilities Authority, Series H 5.000 07/01/33 1,500,000 1,544,115 Massachusetts Health & Educational Facilities Authority, Series L 4.750 06/01/31 1,000,000 1,000,070 Massachusetts Health & Educational Facilities Authority, Series W 6.000 07/01/35 1,000,000 1,030,290 Massachusetts Housing Finance Agency, Series A AMT (D) 5.800 07/01/30 910,000 911,083 Massachusetts Housing Finance Agency, Series B 4.700 12/01/16 1,265,000 1,302,975 Massachusetts Industrial Finance Agency AMT 6.900 12/01/29 1,210,000 1,209,939 Massachusetts Industrial Finance Agency AMT 6.750 12/01/20 2,780,000 2,780,890 Massachusetts Industrial Finance Agency, Series A AMT 5.600 12/01/19 500,000 471,230 Massachusetts Port Authority AMT (D) 5.000 07/01/32 1,770,000 1,680,827 Massachusetts Port Authority, Series A AMT (D) 5.750 09/01/16 1,000,000 946,870 Massachusetts Special Obligation (D) 5.250 01/01/26 1,000,000 1,144,900 Massachusetts State College Building Authority, Series A 5.500 05/01/49 1,000,000 1,041,980 Massachusetts State College Building Authority, Series B (D) Zero 05/01/19 1,000,000 694,360 Massachusetts State Turnpike Authority, Series A (D) 5.125 01/01/23 4,450,000 4,451,958 Massachusetts State Turnpike Authority, Series A (D) 5.125 01/01/23 445,000 518,928 Massachusetts State Turnpike Authority, Series A (D) 5.000 01/01/37 300,000 292,620 Massachusetts State Turnpike Authority, Series C (D) Zero 01/01/20 1,000,000 603,200 Massachusetts Water Pollution Abatement Trust 5.000 08/01/28 1,000,000 1,096,000 Massachusetts Water Pollution Abatement Trust, Series 13 5.000 08/01/28 1,000,000 1,078,370 Massachusetts Water Pollution Abatement Trust, Series 14 5.000 08/01/32 1,000,000 1,070,590 Massachusetts Water Pollution Abatement Trust, Series 7 5.125 02/01/31 2,420,000 2,491,155 Massachusetts Water Pollution Abatement Trust, Series 9 5.250 08/01/18 60,000 69,974 Massachusetts Water Resources Authority, Series B (D) 5.250 08/01/29 2,500,000 2,875,150 Massachusetts Water Resources Authority, Series B 5.000 08/01/39 1,000,000 1,047,450 Narragansett Regional School District (D) 5.375 06/01/18 1,000,000 1,022,240 Pittsfield, City of (D) 5.000 04/15/19 1,000,000 1,047,750 Plymouth County (D) 5.000 04/01/22 1,000,000 1,013,750 Route 3 North Transit Improvement Associates (D) 5.375 06/15/29 3,100,000 3,149,011 University of Massachusetts Building Authority, Series 1 5.000 05/01/39 1,500,000 1,518,630 University of Massachusetts Building Authority, Series A (D) 5.125 11/01/25 1,000,000 1,033,640 Puerto Rico 10.47% Commonwealth of Puerto Rico (D)(P) 11.276 07/01/11 700,000 775,964 Commonwealth of Puerto Rico, Series B 5.750 07/01/38 1,000,000 1,008,550 Puerto Rico Aqueduct & Sewer Authority (D)(P) 11.364 07/01/11 2,000,000 2,304,600 Puerto Rico Aqueduct & Sewer Authority, Series A (Zero steps up to 6.125% on 07/01/11) Zero 07/01/24 1,750,000 1,737,523 Puerto Rico Highway & Transportation Authority, Series AA (D) 5.500 07/01/19 2,000,000 2,133,800 Puerto Rico Highway & Transportation Authority, Series Y 6.250 07/01/14 1,000,000 1,206,768 Puerto Rico Housing Finance Authority 5.125 12/01/27 1,000,000 1,007,290 Puerto Rico Sales Tax Financing Authority, Series A Zero 08/01/32 3,000,000 2,280,270 Puerto Rico Sales Tax Financing Corp., Series A 5.500 08/01/42 1,000,000 996,950 Virgin Islands 1.19% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,080,870 Virgin Islands Public Finance Authority, Series A-1 5.000 10/01/39 500,000 448,240 3 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Par value Value Total Short Term Investments 1.55% (Cost $1,985,000) Repurchase Agreement 1.55% Repurchase Agreement with State Street Corp. dated 2-26-10 at 0.01% to be repurchased at $1,985,002 on 3-1-10, collateralized by $2,010,000 Federal Home Loan Mortgage Corp., 2.075% due 6-18-12 (valued at $2,027,588 including interest) 1,985,000 1,985,000 Total investments (Cost $123,924,978) 99.86% Other assets and liabilities, net 0.14% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 1.43% Ambac Financial Group, Inc. 5.91% Assured Guaranty Ltd. 9.88% Financial Guaranty Insurance Company 2.55% National Public Finance Guarantee Insurance Company 19.73% Radian Asset Assurance, Inc. 0.58% XL Capital Assurance, Inc. 0.54% (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At February 28, 2010, the aggregate cost of investment securities for federal income tax purposes was $123,649,164. Net unrealized appreciation aggregated $4,650,906, of which $6,302,047 related to appreciated investment securities and $1,651,141 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security Valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes significant unobservable inputs when market prices are not readily available or reliable, including the Funds own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of February 28, 2010, all investments for the Fund are categorized as Level 2 under the hierarchy described above. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Funds Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of non-U.S. securities, used in computing the net asset value of the Funds shares, are generally determined at these times. Significant market events that affect the values of non-U.S. securities may occur after the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When a Fund enters into a repurchase agreement it receives collateral which is held in a segregated account by the Funds custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Exempt Series Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 19, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 19, 2010
